Exhibit 10.2
 
STEEL EXCEL, INC.
 
SECOND AMENDMENT
TO
2004 EQUITY INCENTIVE PLAN


 
Second Amendment, dated as of November 17, 2011, to that certain 2004 Equity
Incentive Plan of Steel Excel Inc., formerly known as Adaptec, Inc.
 
WHEREAS, Steel Excel Inc. (the “Corporation”) maintains the 2004 Equity
Incentive Plan, as amended August 20, 2008 (the “2004 Plan”), for grants of
equity awards to the Corporation’s employees, directors and consultants;
 
WHEREAS, the Plan provides that the exercise price for options and stock
appreciation rights may be no less than the “Fair Market Value” on the date of
determination; and
 
WHEREAS, the Compensation Committee and the Board of Directors of the
Corporation have determined that it is appropriate to amend the definition of
“Fair Market Value.”
 
NOW THEREFORE, the 2004 Plan is hereby amended as follows:
 
Section 2.2(q) of the 2004 Plan is hereby deleted in its entirety and the
following is substituted in its place:
 
2.2(q)  “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:  If the Company’s Shares are
traded on an established securities market (within the meaning of Treasury
Regulations Section 1.897-1(m)), then the Fair Market Value of a Share shall be
the per Share closing price of a Share as reported on such established
securities market (or if there was no reported closing price on such date, on
the last preceding date on which the closing price was reported).  If the
Company’s Shares are not listed on an established securities market (within the
meaning of Treasury Regulations Section 1.897-1(m)), then the Fair Market Value
of a Share shall be determined by the Committee in its sole discretion using a
reasonable application of a reasonable valuation method, consistently
applied.  Notwithstanding the foregoing, the Fair Market Value of a Share shall,
in all events, be determined in accordance with Section 409A of the Code.
 


 